 In the Matterof BETHLEHEMSTEEL COMPANY.SHIPBUILDINGDIvisION,56TH STREETYARDandINDUSTRIAL UNION OFMARINE&SHIPBUILDINGWORKERSOF ADIERICA,LOCAL 13, CIOCase No. 2-R-44641.Decided March 8, 1944Mr. E. E. Kirwan,of New York City, andMessrs.Mortimer 117.MeadeandFrancis F. Hanigan,of Brooklyn, N. Y., for the Company.Mr. I. C. Velson,of Brooklyn, N. Y., andMr. William Phillips,ofJamaica, N. Y., for the Union.Mr. William?, C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTA'IE]NENT OF 'IHE CASEUpon petition duly filed by Industrial Union of Marine & Ship-building Workers of America, Local 13, CIO, herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Bethlehem Steel Company, Shipbuild-ing Division, 56th Street Yard, Brooklyn, New York, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon clue notice before David H. Werther, Trial Exam-iner.Said hearing was held at New York City on January 28. 1944.The Company and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,to introduce evidence bearing upon the issues, and to file briefs withthe Board.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBethlehem Steel Company is a Pennsylvania corporation havingoffices for its shipbuilding division at No. 25 Broadway, New YorkCity.The shipbuilding division of the Company is engaged at its55 N. L R B, No 57.316 BETHLEHEM STEEL COMPANY317shipyard located at 56th Street and First Avenue, Brooklyn, New York,in the repair, alteration, and conversion of ships.During the calen-dar year 1943, the approximate value of all materials used by theCompany in such work at its 56th Street Yard was lit excess of$1,000,000, of which more than 90 percent was delivered to said yardfrom points outside the State of New Yolk.During the same year,the aggregate amount billed by the Company for such work at the 56thStreet Yard was in excess of $1,000,000, of which more than 90 percentwas with respect to work on ships which were destined for use ininterstate and foreign commerce or for the United States Govern-ment.The Company admits and we find that at its 56th Street Yardit is engaged in commerce within the meaning of the National LaborRelations Act.II.TIIE ORGANIZATION INVOLVEDIndustrial Union of Marine & Shipbuilding Workers of America,Local 13, is a labor organization affiliated with the Congress of Inclus-trial Organizations, admitting to membership employees of the ConT-pany.III.TIIE QUESTION CONCERNINGREPRESENTATIONAt the hearing the parties stipulated that on or about November29, 1943, the Union requested the Company to recognize it as theexclusive bargaining representative of the employees within an allegedappropriate unit and that the Company refused to accord the Unionsuch recognition unless and until it is certified by the Board.A statement prepared by a Field Examiner of the Board, introducedinto evidence at the hearing, indicates that the Union represents asubstantial number of employees within the unit hereinafter foundto be appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Unioncontends that all fire inspectors in the Fire Departmentof the Company's 56th Street Yard, excluding the fire chief,captains,lieutenants,and any other supervisory employees within our customarydefinition,constitute an appropriate bargaining unit. In denying'The Field Examiner reported that the Union submitted 9 authorization cards bearingapparently genuine original signatures of persons whose navies appear on the Company'spay roll of January 1, 1944, which contains the names of 10 employees wrthm the allegedappropriate unit. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe appropriateness of such a unit, the Company takes the positionthat the fire inspectors function as representatives of management andtherefore are not employees within the meaning of the Act.The Company's fire department is comprised of a fire chief, 3 cap-tains, 3 lieutenants, 8 fire inspectors, and approximately 275 fire watch-men.The department is under the general supervision of the firechief.A captain is directly in charge of each of the 3 shifts, and thelieutenants are immediately below the captains in authority.Upon the arrival of a ship which is to be repaired, a lieutenant or afire inspector is assigned the task of inspecting it for fire hazards.The lieutenant or inspector is provided with a special chart of the shipon which he indicates the areas containing combustible materials.When repair work is begun, fire watchmen are stationed by the fire in-spectors at the areas designated on the chart.The watchmen thenwork' on board the ship in conjunction with the various productiongroups engaged in repairing it. In addition to these functions, thefire inspectors, eight of whom were employed by the Company at the56th Street Yard at the time of the hearing, patrol areas to which theyare assigned for the purpose of discovering and eliminating fire haz-ards.In the event of a fire, they assist in extinguishing it with theaid of hose lines, water and fire extinguishers.Another function theyperform is the inspection of fire fighting equipment in order to insureits fitness.At the date of the hearing the fire depart nient employed 12 tem-porary fire inspectors in addition to the 8 regular fire inspectors.These employees were promoted from the position of fire watchmanto their present classification in order to augment the group of fireinspectors while the yard is operating at peak-load. In the event thatthe work load is reduced the complement of temporary fire inspectorswill similarly be reduced and thus some of these employees will returnto their former positions as fire watchmen.2However, while actingas temporary fire inspectors they exercise authority similar to thatpossessed by the fire inspectors.The preponderance of evidence indicates that fire inspectors haveno direct authority to discharge or discipline the fire watchmen, theirauthority being limited to the right to report neglect or derelictionson the part of the fire watchmen to the captain in charge of their par-ticular shift.The captain alone has the authority to discipline thefire watchmen or to recommend them for promotion or demotion.-'Although the Company contends that fire inspectors are supervisoryemployees because they are authorized to stop welders and burners2 Both fire watchmen and temporary fire inspectors are part of the industrial bargainingunit covered by a current contract between the Company and the Union.BThe parties are in agreement with respect to the exclusion of the fire chief, captains,and lieutenants from the unit. BETHLEHEM STEEL COMPANY319who may be working under conditions which the fire inspectors deemto be unsafe, it is apparent that such action is merely taken in theinterests of safety.Moreover, the employees ordered to stop worklose no time or pay and no material change in their status is effected.We consequently find no merit in the Company's contention.In a prior representation case involving another of its shipyards,the Company made the same contentions. In that case we found thatfire inspectors were "employees within the meaning of the Act" andconstituted a unit appropriate for the purposes of collective bar-gaining.4Accordingly, in view of all the foregoing facts, we findthat all fire inspectors employed in the Fire Department of the Com-pany's 56th Street Yard, excluding the fire chief, captains, lieuten-ants, and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.5DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bethlehem SteelCompany, Shipbuilding Division, 56th Street Yard, Brooklyn, NewYork, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Di-rection, under the direction and supervision of the Regional Directorfor the Second Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed during4 SeeMatter of Bethlehem Steel Company, Staten Island Yard,50 N. L. R. B. 790.At the hearing the Union requested that its name appear on the ballot as hereinafter setforth in theDirection of Election. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by Local 13, Industrial Union ofMarine & Shipbuilding Workers of America, affiliated with the Con-gress of Industrial Organizations, for the purposes of collective bar-gaining.MR. JOHN M. HousToN took no part in the consideration of theabove Decision and Direction of Election.